            Case 1:19-cv-00325-ABJ Document 8 Filed 03/13/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

THE JAMES MADISON PROJECT, et al.,        )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                   Civil Action No. 19-0325 (ABJ)
                                          )
DEPARTMENT OF STATE,                      )
                                          )
            Defendant.                    )
__________________________________________)

                              NOTICE REGARDING SERVICE

       Defendant, by undersigned counsel, hereby respectfully submits the following notice

regarding service of process in the above civil action.

       1.       On February 7, 2019, Plaintiffs filed the Complaint in this Freedom of

Information Act case.

       2.       Plaintiffs subsequently filed proofs of service stating that the United States

Attorney General and the United States Attorney’s Office had been served with the Summons

and Complaint by certified mail on February 11, 2019. ECF No. 4 and ECF No. 5 (both showing

service on “Eddie Anderson”).

       3.       Because of safety precautions implemented in response to the anthrax attacks in

2001, there is no direct mail delivery to the U.S. Attorney’s Office, and all mail addressed to the

Office is initially routed though the Main Mail Room of the Department of Justice. Although it

appears that the Department of Justice Mail Room did receive Plaintiffs’ service package(s) on

February 11, 2019, the package intended for the Civil Process Clerk of the Office of the United

States Attorney for the District of Columbia was not received until March 1, 2019. See ECF No.
              Case 1:19-cv-00325-ABJ Document 8 Filed 03/13/19 Page 2 of 3



4-1; ECF No. 5-1; September 27, 2017 Letter pursuant to Fed. R .Civ. P. 4(i)(1)(A) (copy

attached).

         4.      Accordingly, the Assistant United States Attorney assigned primary

responsibility in the case recorded the due date for the answer as Monday, April 1, 2019. Not

until today did he learn that the Court’s docket indicated that an answer was reportedly due

today.

         5.      Undersigned counsel has conferred with counsel for Plaintiffs, including Bradley

P. Moss, Esq., who has indicated that, regardless of the service date, Plaintiffs would consent to

the answer being filed on April 1, 2019.

         6.      If the Court were of the opinion that service was effected before the summons

and complaint reached the Civil Process Clerk, Defendant respectfully requests, pursuant to Rule

6(b)(1)(A), that the Court extend the time for Defendant to respond to Plaintiffs’ complaint up to

and including April 1, 2019. Good cause exists to grant this request because Defendant’s

counsel have only recently become aware of the expedited nature of the need for an answer and

because the Agency attorney with responsibility for assisting in the case is out of the office this

week.

         March 13, 2019

                                         Respectfully submitted,

                                         JESSIE K. LIU, DC Bar #472845
                                         United States Attorney

                                         DANIEL F. VAN HORN, DC Bar #924092
                                         Chief, Civil Division


                                   By:                                    /s/
                                         W. MARK NEBEKER, DC Bar #396739
                                         Assistant United States Attorney

                                                  -2-
Case 1:19-cv-00325-ABJ Document 8 Filed 03/13/19 Page 3 of 3



                     555 4th Street, N.W.
                     Washington, DC 20530
                     (202) 252-2536
                     mark.nebeker@usdoj.gov




                             -3-
